11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Pedro De La Rosa and                         * From the 441st District Court
Angelina De La Rosa,                           of Midland County,
                                               Trial Court No. CV52579.

Vs. No. 11-19-00123-CV                       * April 8, 2021

Basic Energy Services, L.P.,                 * Memorandum Opinion by Trotter, J.
by and through its General                     (Panel consists of: Bailey, C.J.,
Partner, Basic Energy Services                 Trotter, J., and Williams, J.)
GP, LLC,

     This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the trial court’s order and remand the cause to the trial court for further
proceedings. The costs incurred by reason of this appeal are taxed against Basic
Energy Services, L.P., by and through its General Partner, Basic Energy Services
GP, LLC.